Case: 20-60734     Document: 00516275507         Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 11, 2022
                                  No. 20-60734
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Madian Azarmabeth Gavidia-Jovel; Merida Michell
   Gavidia-Jovel; Jose Kerin Gavidia-Jovel,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 495 159
                              BIA No. A206 495 160
                              BIA No. A206 495 161


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Madian Azarmabeth Gavidia-Jovel, a native and citizen of El Salvador,
   petitions for review of an order by the Board of Immigration Appeals (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60734      Document: 00516275507          Page: 2    Date Filed: 04/11/2022




                                    No. 20-60734


   affirming the denial of her application for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT). Her minor
   children, Merida Michell Gavidia-Jovel and Jose Kerin Gavidia-Jovel, natives
   and citizens of El Salvador, filed separate applications for relief from removal
   based on the same factual premise as Gavidia-Jovel’s application and are
   included as riders in these proceedings.
          We review the BIA’s decision and will consider the immigration
   judge’s underlying decision only if it impacted the BIA’s decision. See
   Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). Findings of fact are
   reviewed under the substantial evidence standard. Chen v. Gonzales, 470
   F.3d 1131, 1134 (5th Cir. 2006). Under this standard, we may not reverse a
   factual finding unless the petitioner demonstrates that the evidence is “so
   compelling that no reasonable factfinder could reach a contrary conclusion.”
   Id. Conclusions of law are reviewed de novo. Sharma, 729 F.3d at 411.
          Gavidia-Jovel contends that the BIA erred in determining that her
   proposed particular social group (PSG) of “young Salvadoran women from
   San Vicente, El Salvador, who have been maliciously prosecuted and
   imprisoned by the Salvadoran authorities in order to make them falsely testify
   against gang members” was not legally cognizable. Even if this proposed
   PSG included traits sufficiently independent from the group members’
   persecution, Gavidia-Jovel fails to demonstrate that the BIA erred in
   determining that she had not submitted sufficient evidence that Salvadorian
   society views members of the PSG as a socially distinct group. See Orellana-
   Monson v. Holder, 685 F.3d 511, 522 (5th Cir. 2012).
          Because Gavidia-Jovel’s failure to identify a legally cognizable PSG is
   dispositive of her requests for asylum and withholding of removal, see id., we
   need not address her claims related to whether she established past
   persecution or a well-founded fear of future persecution, see INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976). Finally, Gavidia-Jovel has not briefed



                                          2
Case: 20-60734     Document: 00516275507          Page: 3      Date Filed: 04/11/2022




                                   No. 20-60734


   and thus has abandoned any challenge to the BIA’s denial of CAT relief. See
   Nunez v. Sessions, 882 F.3d 499, 508 n.5 (5th Cir. 2018).
          Accordingly, the petition for review is DENIED.




                                         3